In a motion for rehearing counsel for the defendants insist that it is necessary to a proper understanding of the case that the court distinguish the present case from that of Thompson-Starrett Co. v. Johnson, 174 Ga. 656
(163 S.E. 745). In that case the Supreme Court, in reversing the holding of the Court of Appeals in Johnson v. Thompson-Starrett Co.,42 Ga. App. 739 (157 S.E. 363), and reinstating the award of the board, held in effect that when the employee on his way home from work voluntarily rode past the point to which the employer under its implied contract of employment had furnished transportation, making the transportation an incident of the employment, the employee was outside of his employment, as the duty of the employer was finished. Thus, when the employee by his own act, voluntarily leaped from the moving truck to his death, it was not this act of leaping from the truck which placed him outside of his employment. He was already outside of his employment when he left the point at which he customarily descended from the truck of the employer and was unquestionably not upon any business for the employer. This is obvious from the award of the board which, as stated above, was reinstated by the Supreme Court and made the law of the case. At page 54 of the record of the award in that case it is said: "When the employee failed to get off at the place where it was customary for him to get off and rode past this place, we believe that the duty of the employer was finished, and that the act of riding further was voluntary on the part of the employee, and the accident was brought about by his own act and outside of his employment."
In stating that the English courts inadvertently started the doctrine of added risk the court was not unaware of those early holdings of the courts of California, Illinois, Iowa, Louisiana, Massachusetts, Minnesota, and Oregon, based on the English decisions, *Page 270 
to which counsel refers us. Those decisions were made early in the history of workmen's-compensation laws when there was still a tendency to revert to common-law principles, which accounts for the anachronisms in the decisions of those states under the workmen's-compensation laws. The more enlightened philosophy of compensation was better understood and applied in the later decisions of the courts of those states. The case of Pacific Employers' Insurance Co. v. Industrial Commission, inadvertently referred to by counsel as from the Supreme Court of California is in fact from the District Court of Appeals, and upon reaching the Supreme Court of California (Pacific Employers' Insurance Co. v. Chavez, 5 Cal. 2d, 247, 54 P.2d 701), was specifically repudiated when the higher court reversed the district court. Associated Indemnity Corp. v. Industrial Accident Commission (cited in the decision above) again repudiates the added-risk doctrine when the court said: "It is worthy of note that by the weight of authority, even the fact that an injury was received by an employee while violating an instruction or rule of his employer, does not necessarily prevent the injured employee from recovering on the ground that the injury did not arise out of or occur in the course of the employment. See cases collected in 119 A.L.R. 1409, 83 A.L.R. 1211, 58 A.L.R. 198, 26 A.L.R. 166, and 23 A.L.R. 1161. This court discussed that rule in Pacific Employers' Insurance Co. v. Chavez, supra. If such is the law, then certainly, in such a case as this, where there was no prohibition against riding on the engines, it was frequently done by the employees, and it occurred on premises which were used in part for the conduct of the employer's business . . there should be little doubt that the injury is compensable." For a view of Minnesota's change in position, see Prentice v. Twin City Wholesale Grocery, 202 Minn. 455 (278 N.W. 895). The other states have either abandoned the doctrine or refused to expand it further than did their early decisions.
Where an employee while on the premises of his employer and while furthering the business of the employer, negligently enters a dangerous conveyance or place and injury ensues, the injury arises out of and in the course of the employment. If the employee while furthering the employer's business does an act rashly, under circumstances showing deliberation and wilfulness, and amounting to the intentional infliction of injury upon himself, the *Page 271 
injury is not compensable, even though strictly arising out of and in the course of his employment. It is not necessarily the place where the injury occurs which determines compensability but the nature of the act. If the injury is due to negligence it is compensable; if it is due to wilfulness it is not. The court of course recognizes the difference between a defense based on wilful misconduct and one based on the contention that the injury arose outside of the employment. No rule can be stated drawing a line between injuries arising out of employment and those arising outside of it. Every case stands on its own facts. The place where an injury occurs must sometimes be considered in determining whether an injury arises out of employment or not, but there are other questions, also, such as how and why and under what circumstances the employee was in a particular place.
Rehearing denied.